On the 21st day of February, 1938, plaintiff commenced a suit for divorce, alleging desertion and cruel and inhuman treatment. The defendant filed *Page 615 
her answer denying such charges and, by cross-complaint, sought a decree of divorce against her husband on the ground of cruel treatment. The trial court, after hearing, held that neither party was entitled to a divorce. From the decree of dismissal, the plaintiff appeals.
No questions of law are involved. It is purely a matter of determining whether the transcript of evidence sustains the findings of the lower court. In October, 1936, the defendant wife filed a divorce proceeding in Multnomah county and the plaintiff herein answered by way of a cross-complaint. The court dismissed the suit and found at that time neither party had grounds for a divorce. After a study of the evidence in the instant proceeding, we are convinced that the same result must follow. It would serve no good purpose to fill the pages of the reports with a recital of the evidence. The findings of the trial judge, who saw and heard the witnesses, are entitled to great weight in determining the truth of the controversy. The mere fact that the plaintiff and the defendant seem convinced they cannot live together in peace and happiness does not justify this court in dissolving the marital relation. The parties must be left where we find them. It is hoped that common sense and righteousness may yet prevail in this disturbed household.
The decree is affirmed. Neither party will recover costs nor disbursements.
RAND, C.J., and BAILEY and LUSK, JJ., concur. *Page 616